Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 8 are objected to because of the following informalities: 
Claim 3, line 6-7, “the first wall portions” should be – the plurality of first wall portions—
Claim 3, line 8, “a gap defined by the first wall portion and the second wall portion” should be—a gap defined by one of the plurality of first wall portions and one of the plurality of second all portions--
	Claim 8, line 3-4, “the installation object side” should be – an installation object side--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji (JP2015153929A).
With regard to claim 1, Shinji teaches a coil device (e.g., 4 and 6, Fig. 1) installed on an installation object (e.g., 61, 60, Fig. 1), the coil device comprising:
a housing (e.g., 4, Fig. 1) accommodating at least a coil portion (e.g., 3, Fig. 1); and
a heat radiation member (e.g., 62, 6, Fig. 1) coming into thermal contact with the installation object (e.g., 62 in contact with 61 of 61, 62, Fig. 1),
wherein the heat radiation member includes a main body portion (e.g., 6, Fig. 1) interposed in at least a part of a space between the housing (e.g., 4, Fig. 1)  and the installation object ( e.g., 61, 62, Fig. 1) and a protrusion ( 62, Fig. 1) protruding from the main body portion( e.g., 6, Fig. 1) toward the installation object ( e.g., 61, 62, Fig. 1).
With regard to claim 2, Shinji teaches all the limitations of claim 1 and further teaches wherein the protrusion is a plurality of wall portions (plurality of 62, Fig. 1) protruding from the main body portion (e.g., 6, Fig. 1) toward the installation object (e.g., 61, 62, Fig. 1).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP2015153929A) in view of TAMURA (JPWO2016143341A1) and Davis (US6062302A).
With regard to claim 3, Shinji teaches all the limitations of claim 2, but not the installation object includes a ground surface and ground below the ground surface,
at least a part of the wall portion is buried below the ground surface,
the wall portion includes a plurality of first wall portions extending along the main body portion and a plurality of second wall portions intersecting with the first wall portions, and
a gap defined by the first wall portion and the second wall portion is filled with a filling material.
However, Tamura teaches the installation object includes a ground surface (e.g., surface of 600, Fig. 1, Fig. 14) and ground below the ground surface (e.g., 600, Fig. 1, Fig. 14)( The power supply device is installed or buried on the ground[0003]),
at least a part of the wall portion is buried below the ground surface (see, Fig. 14, 33 below ground), the wall portion includes a plurality of first wall portions extending along the main body portion ( top  and side of 33 extending along 31, Fig. 14) and a plurality of second portions intersecting with the first wall portions (see Fig. 8, bottom of  33), and a gap defined by the first wall portion and the second wall portion (groove 33, Fig, 8, or Fig. 14) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji , to configure the installation object to include a ground surface and ground below the ground surface, at least a part of the wall portion is buried below the ground surface, the wall portion includes a plurality of first wall portions extending along the main body portion and a plurality of second portions intersecting with the first wall portions, and a gap defined by the first wall portion and the second wall portion, as taught by TAMURA, in order to make the power supply exposed from the ground, secure the power supply in a location that can provide the charge to vehicle[0003]. The 
In addition, Davis teaches a plurality of second wall portions (bottom wall of fin, Fig. 6)  intersection with the first wall portions ( top of fin, Fig. 6) a gap  is filled with a filling material ( 50, Fig. 6) ( Davis shows bottom sealed fin, with filling material 50 in Fig. 6, and Fig. 3 shows the fin can be rectangular, thus have intersection walls)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji and Tamura, to configure the gap filled with filling material, as taught by Davis, in order to further promote heat transfer process in any orientation (col 4, line 27-37) And the plurality of second wall portions help to contain the heat transfer filling material.

5. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP2015153929A) in view of An (US 20140145518)
With regard to claim 4, Shinji teaches all the limitations of claim 1, and further teaches 
the main body portion includes a coil support portion (e.g., surface of 6, Fig. 1)  supporting the coil portion ( e.g., 3, Fig. 1).
Shinji does not each the coil support portion includes an eddy current reduction portion reducing an eddy current generated by the coil portion.
However, An teaches about the coil support portion (e.g., 160, 180 Fig. 1) includes an eddy current reduction portion reducing an eddy current generated by the coil portion (160, Fig. 1 ,[0029] 160 can prevent eddy current generated by transmission coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji,  to  include each the coil support portion includes an eddy current reduction portion reducing an eddy current generated by the coil portion , as taught by An , in order to  reduce the eddy current, avoid the .

6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP2015153929A) in view of Partovi (US20160181860A1)
With regard to claim 5, Shinji teaches all the information of claim 1, but not 

the housing further accommodates a circuit board, and the main body portion includes a circuit board support portion supporting the circuit board.
However, Partovi teaches the housing further accommodates a circuit board (Fig. 45 pcb with coil), and the main body portion includes a circuit board support portion (spacer, Fig. 45) supporting the circuit board ( pcb, Fig. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji,  to   accommodate a circuit board, and the main body portion includes a circuit board support portion supporting the circuit board, as taught by Partovi , in order to  integrate all the function of the transmitter in the pcb, implement an integrated design, and separate the pcb from other component through the spacer, to avoid other component interfere the performance of the transmitter circuit board.

7. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP2015153929A) in view of Saito (JP2012044049A)
With regard to claim 6, Shinji teaches all the limitations of claim 1, but not a protrusion amount of the protrusion with respect to a reference plane along the main body portion increases from a peripheral edge portion of the main body portion toward a middle portion of the main body portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji,  to configure a protrusion amount of the protrusion with respect to a reference plane along the main body portion increases from a peripheral edge portion of the main body portion toward a middle portion of the main body portion, as taught by Saito, in order to enhance heat dissipation efficiency without increasing the weight the structure and the cost, see abstract of Saito.

8. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP2015153929A) in view of Sigl (US20040095221A1)
With regard to claim 7, Shinji teaches all the limitations of claim 1, but not wherein the protrusion includes an installation protrusion coming into contact with the installation object.
However, Sigl teaches the protrusion includes an installation protrusion (e.g., 44, Fig. 3, Fig. 4) coming into contact with the installation object (e.g., 54, Fig. 4) ([0030] 44 attaches to 56 of 54 through 60, Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji, to configure the protrusion to include  an installation protrusion coming into contact with the installation object, as taught by Sigl, in order to attach the coil assembly to the installation object using the protrusion without the need for a set of mounting brackets and clamping screws, simplify the design and reduce the cost ( see [0030] of Sigl).

9. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji (JP2015153929A) in view of TAMURA (JPWO2016143341A1)
With regard to claim 8, Shinji teaches all the limitations of claim 1, and further teaches 
the housing has a box shape (4 like a box, Fig. 2) including an opening portion towards(43-1, see examiner labeled Fig. 2 of Shinji) to the installation object side ( 43-1 opening towards the side of 61 and 62, Fig. 2) ( also see Fig. 5, 43 is at the bottom of 4, therefore facing toward 61 and 62)  and includes a facing surface ( top of 43-1, Fig. 2) extending along an edge of the opening portion (edge of 43, Fig. 2) and facing the main body portion ( 43-1 faces 6, Fig. 2), and
the main body portion includes an abutment surface (e.g., 512, Fig. 2) abutting against the facing surface (top of 43, Fig. 2) at the edge of the opening portion(edge of 43, Fig. 2) ( see 512 on top of 43-1, and at the edge of 43-1, Fig. 2).
Shinji does not explicitly teach the opening portion.  opening to the installation object side.
Tamura teaches the opening portion (e.g., 620, Fig. 14) opening to the installation object side (e.g., 600, Fig. 14) (620 opens to the side of 600, Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinji, to configure the opening portion opening to the installation object side, as taught by Tamura, in order to enhance the heat dissipation of the device to the installation object ([0096] of Tamura).

    PNG
    media_image1.png
    467
    368
    media_image1.png
    Greyscale

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugawara (US 20140368059 A1) teaches   to dissipate the heat transferred from the primary-side coil 12 into the atmosphere efficiently through heat sink.
Islinger (US20170129344A1) teaches about fins toward the ground

Barrman (US 7,132,918) teaches about a mounting pin for inductor assembly
Furiya (US20170103850A1) teaches an eddy current interrupter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836